Citation Nr: 1829008	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  15-01 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran, who is rhe appellant, served on active duty from June 1974 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO, inter alia, denied service connection for hemorrhoids, a right foot disability and a left foot disability.  The Veteran filed a notice of disagreement (NOD) in August 2012.  A statement of the case (SOC) was issued in November 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2014.

In December 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.






REMAND

The Board's review of the claims file reveals that further action on these claims, prior to appellate consideration, is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

As regards the claim for service connection for hemorrhoids, the Veteran asserts that he has experienced such chronically since hemorrhoids were first reported during service in September 1976.  See September 1976 Chronologic Record of Medical Care.

The Veteran was afforded a VA examination in March 2011, where he was diagnosed with hemorrhoids.  The examiner opined that it was less likely than not that hemorrhoids were related to service.  As rationale, the examiner stated that while the Veteran was treated for hemorrhoids in service, there was no mention of hemorrhoids at separation from service and it was several years following service until medical records documented additional complaints of hemorrhoids.

The Board finds this opinion inadequate.  The Veteran has testified that he has experienced hemorrhoids on and off since service and has self-treated with over-the-counter medications.  See Board Hearing Transcript (Tr.) at 20-23.  As the examiner relied solely on the absence of medical records to conclude that hemorrhoids are not related to service, and did not consider the Veteran's assertions that he has experienced hemorrhoids on and off since service, the opinion is inadequate.

As regards the claims for service connection for right and left foot disabilities, the report of a May 1974 entrance examination notes pre-existing pes planus.  Multiple service treatment records note feet pain and swelling.  See, e.g., January 1976 Service Treatment Record (noting bilaterally painful feet).  The April 1977 separation report of medical examination found that the feet were clinically evaluated as normal.  Notably, a report of medical history was not completed by the Veteran at separation.

The Veteran was afforded a VA examination in March 2011, where he was diagnosed with bilateral foot strains and bilateral foot calluses.  The examiner opined that those foot disabilities were less likely than not related to service.  As rationale, the examiner stated that available medical records fail to document a chronic bilateral foot condition since service.  The examiner noted that medical records do not document any foot problems until decades after service.

The Veteran was afforded another VA examination in November 2014.  There, he was diagnosed with bilateral pes planus.  The examiner stated that while pes planus existed prior to military service, pes planus was not aggravated beyond the natural progression by military service.  As rationale, the examiner noted in-service treatment for foot pain and swelling of one foot with cellulitis.  It was explained, however, that the separation examination was negative for any foot problems.  The examiner then noted that it was not until 2011 that there are any records of any complaints of any foot problems.  Thus, the examiner concluded there was no objective evidence of any aggravation secondary to military service.

Regarding the diagnosed bilateral foot strains and bilateral foot calluses, the Board concludes that the March 2011 VA examiner's opinion is inadequate.  The Veteran has testified that he has experienced foot problems since service.  See Board Hearing Tr. at 14.  He further testified that he has self-treated his feet with home remedies over the years, like Epsom salts.  See id.  As the examiner relied on a lack of treatment records showing a chronic foot disability since service, and the Veteran competently asserted that he has experienced foot problems since service and self-treated those problems, the Board finds this opinion inadequate.

Further, regarding the November 2014 VA examiner's opinion regarding aggravation of pre-existing pes planus, the Board also finds that opinion inadequate.  To that end, while the examiner noted the Veteran's complaints of pain and swelling in service, the examiner did not explain why those complaints were not manifestations of some sort of aggravation of the pre-existing bilateral pes planus.  Similar to the above, the examiner relied on the lack of post-service medical records in concluding that pes planus was not aggravated by service.  However, as discussed above, the Veteran has competently asserted that he self-treated his foot problems following service, which provides a reason why there is a lack of post-service medical records detailing foot problems.

In light of the above, the Board finds that the medical evidence currently of record is insufficient to resolve the claims for service connection for service connection for hemorrhoids and right and left root disabilities, and that outstanding questions pertaining to whether there exists a medical nexus between each of those disabilities and service.  Accordingly, the Board finds that further medical opinions-based on  full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve these claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made).

To this end, on remand, the AOJ should arrange to obtain an addendum opinion from the March 2011 (for hemorrhoids) and November 2014 VA examiners, or if necessary, from appropriate physician(s)-based claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the medical professional designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may well result in denial of his claims for service connection.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving ongoing treatment from the James A. Haley VA Medical Center (VAMC) in Tampa, Florida.  See March 2016 VA Form 21-526EZ, Fully Developed Claim.  However, there are only records from that facility dated through May 2016.  As such, it appears that there may be more recent outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Salisbury VAMC and any associated facility(ies) all pertinent, outstanding VA treatment records of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. §5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Therefore, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the  claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the James A. Haley VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran dated since May 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the March 2011 VA examiner an addendum opinion addressing the etiology of the Veteran's current hemorrhoids.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible). Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence of record, the clinician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hemorrhoids had its onset in service or is otherwise medically-related to service.

In rendering the requested opinion, the clinician must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  The clinician must specifically comment on the service treatment records showing hemorrhoids and the Veteran's statements that he has experienced hemorrhoids off and on since service.  If lay assertions in any regard are discounted, the clinician should clearly so state, and explain why.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the November 2014 VA examiner an addendum opinion addressing the etiology of the Veteran's current right and left foot disabilities.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible). Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

a.  For diagnosed pes planus, following a review of all the relevant evidence of record, the clinician should render an opinion, consistent with sound medical judgment, as to whether the Veteran's pre-existing pes planus increased in severity in service; and, if so, whether such increase was undebatably due to the natural progression of the disorder.

In addressing the above, the clinician must comment on whether the Veteran's complaints of foot pain and swelling in service are evidence of aggravation and the examiner may not rely on the fact that post-service medical records fail to document any foot problems for many years following service.

b.  For diagnosed bilateral foot strain and bilateral calluses, following a review of all the relevant evidence of record, the clinician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral foot strain and/or bilateral calluses had its onset in service or is otherwise medically-related to service.

In addressing the above, the clinician must comment on the service treatment records showing pain and swelling of the feet, and may not rely on the fact that post-service medical records fail to document any foot problems for many years following service.

In rendering the requested opinions, the clinician must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the clinician should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the electronic claims file since the last adjudication) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

